DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 11-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10 are cancelled.  Claims 11-20 are amended.

Response to Amendment
	The amendments filed on 29 Mar. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 11-20 under 35 USC 101 because the claimed recitation of use is withdrawn.
	In view of Applicants amendments, the rejection of claims 11-20 under 35 USC 112(b) for not setting forth any steps involved in the method/process is withdrawn.
	In view of Applicants amendments, the rejection of claims 11 and 16 under 35 USC 112(b) as being incomplete for omitting essential steps is withdrawn.
	The rejection of claims 11-13 and 16-18 under 35 USC 103 as being unpatentable over Liang et al. (J. Nucl. Med.; published 1 May 2017), in view of Conti et al. (US 2015/0132222 A1; published 14 May 2015) is withdrawn.
	The rejection of claims 11-20 under 35 USC 103 as being unpatentable over Liang et al. (J. Nucl. Med.; published 1 May 2017), in view of Conti et al. (US 2015/0132222 A1; published 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 


Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikeš et al. (Biochim. Biophys. Acta-Bioenergetics; published 1983), in view of Madar et al. (US 2004/0033197 A1; published 19 Feb. 2004) and Fan et al. (CN 102989017 A-English translation; published 27 Mar. 2013) for the reasons cited in the Office action filed on 27 Nov. 2020.

Applicants Arguments
	Applicants assert that Mikeš uses berberine derivatives as cationic fluorescent probes for the investigation of the energized state of the mitochondria but does not mention myocardial perfusion imaging or diagnosing coronary heart disease.  One of ordinary skill would not have found any reason to replace 18F-labeled lipophilic salts with 18F-labeled berberine for mitochondria dysfunction.  Neither Mikeš nor Fan address cardiac imaging.  Claim 11 is patentable over the cited references because none of Mikeš, Madar, and Fan alone or in combination indicates that a compound comprising berberine can be used for cardiac imaging for reasons set forth above.  Although Fan discloses a similar compound, it never suggests that this compound can be used in myocardial perfusion imaging.

Applicant's arguments filed 29 Mar. 2021 have been fully considered but they are not persuasive.  Mikeš teaches berberine cations and tetraphenylphosphonium (TPP) cations as cationic fluorescent probes for the investigation of the energized states of the mitochondria.  At [0208], Madar teaches TPP as a lipophilic cation, and Madar teaches the use of 18F-labeled cations having affinity for dysfunctional mitochondria for myocardial perfusion imaging.  Thus 18F-labeled berberine and at pg. 1, Fan discloses mitochondria dysfunction induced inhibition of tumor cells.  Fan suggests that 18F-berberine targets mitochondria dysfunction in tumor cells.  At [0196] and [0202], Madar teaches intravenous injection.  Madar teaches that 18F-labeled lipophilic cations enable the measurement of mitochondrial membrane potential (ΔΨm) and the collapse of ΔΨm is the point of no return of apoptotic processes.  Lipophilic salts enable evaluation of myocardial perfusion and viability.  See [0015], [0145].  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Mikeš by intravenously injecting the 18F-labeled berberine of Fan, a 18F-labeled lipophilic cation, to a subject in need of myocardial perfusion imaging and carry out myocardial perfusion imaging as taught by Madar et al. because it enable evaluating myocardial perfusion by PET using a known 18F-labeled lipophilic cation capable of investigation mitochondria and cell viability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618